Citation Nr: 0004979	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-45 515 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to service connection for a right shoulder 
disorder.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from July 1986 to May 1995. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Cervical strain was incurred in service.

2.  Competent medical evidence of a right shoulder disorder 
is not of record.


CONCLUSIONS OF LAW

1.  Cervical strain was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for a right shoulder disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she experiences constant neck and 
right shoulder pain as a result of a car accident in service.  
As she is seeking service connection for residuals of a neck 
injury and a right shoulder disorder on the basis that these 
disorders are related to service, it is necessary to 
determine if she has submitted a well grounded claim with 
respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   Alternatively, the nexus between service and 
the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1131 (West 1991), or for disability that is 
proximately due to or the result of service connected 
disability, 38 C.F.R. § 3.310(a).  Alternatively, a claimant 
may establish a claim for service connection under the 
chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period, and that that same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage, 10 Vet.App. at 
495-98.

The veteran has not alleged that she served in combat and the 
evidence of record does not indicate that she served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Cervical strain

The veteran contends that her cervical spine injury was a 
result of a car accident in service and she has continued to 
experience cervical spine problems.  The veteran's service 
medical records reveal that the veteran was seen in January 
1990 complaining of pain in the lower neck area after being 
involved in a car accident.  It was noted that she was 
transported by ambulance on a spine board and had a cervical 
collar.  X-rays of the cervical spine revealed no evidence of 
fracture or dislocation and there were no loose bodies or 
joint effusion.  Subsequent medical records, including 
physical therapy records, show that the veteran complained of 
burning pain on right side of the neck.  Findings included 
tenderness over the right cervical paravertebral muscles with 
moderate spasm and tenderness on lateral bending to the left.  
Range of motion of the cervical spine was decreased 
approximately 20 percent secondary to pain.  Assessments 
included cervical strain, right lateral muscle strain, 
myofascial pain and tightness secondary to cervical strain.  
An August 1991 medical record shows that the veteran 
complained of neck pain and a history of car accident was 
noted.  The assessment was right-sided paracervical spine 
muscle strain with mild muscle spasm.   
 
At her February 1995 separation examination, it was noted 
that the examination was deferred on basis of a recent 
November 1994 examination.  However, a November 1994 
examination is not of record.  At the February 1995 
examination, the examiner noted that the veteran reported 
chronic neck pain as a result of a car accident.

At July 1995 VA general medical and spine examinations, the 
veteran complained of constant posterior neck pain.  She 
reported past treatment included muscle relaxants and 
physical therapy as well as over-the-counter ointments and 
massage.  The veteran's medical history included a report of 
whiplash injury secondary to a car accident.  On evaluation, 
there was tenderness to palpitation over the paracervical 
muscle and moderate muscle spasm was noted.  Range of motion 
of the cervical spine was normal with no objective evidence 
of pain.  X-rays of the cervical spine were normal.  The 
diagnoses included cervical strain and cervical muscle spasm.

Private medical records dated in July 1996 show that the 
veteran was treated for complaints of neck pain radiating 
into the right arm.  It was noted that she had been in a car 
accident in January 1990.  On evaluation, her cranial nerves 
were grossly intact.  A cervical steroid epidural was 
provided.  The diagnosis was cervical pain with C-7 
radiculopathy.

The Board initially finds that the veteran has presented a 
plausible, well-grounded claim for service connection for her 
cervical spine disorder.  The Board is also satisfied that 
the RO has obtained all evidence necessary for an equitable 
disposition of the veteran's appeal, and that all relevant 
facts have been fully developed.

Upon review of the record, the Board finds that the evidence 
establishes entitlement to service connection for the 
veteran's cervical strain.  The veteran's service medical 
records confirm that the veteran was involved in a car 
accident while in service, was treated for cervical strain at 
that time, and was treated for cervical strain several times 
thereafter.  Further, it is apparent that she currently 
suffers from cervical strain as documented by VA examinations 
and private medical records.  Moreover, the Board concludes 
that the service, VA, and private medical records discussed 
above provide the necessary nexus between the veteran's 
current cervical spine disorder and her car accident in 
service service.  See Tirpak, 2 Vet. App. at 611; 38 C.F.R. § 
3.303.  Accordingly, the Board concludes that the evidence 
supports a finding of service connection for cervical strain.

B.  Right shoulder disorder

Service medical records reflect that the veteran was seen in 
January 1990 complaining of pain right shoulder area after 
being involved in a car accident.  X-rays of the right 
shoulder revealed no evidence of fracture or dislocation and 
there were no loose bodies or joint effusion.  Subsequent 
medical records, including physical therapy records, show 
that the veteran complained of pain in trapezius muscles.  
Findings included tenderness over the right upper trapezius 
muscles with moderate spasm in the right upper trapezius 
muscle, tightness in both upper trapezius muscles, greater on 
the right.  A right shoulder disability was not diagnosed.  
At her February 1995 separation examination, it was noted 
that the examination was deferred on basis of a recent 
November 1994 examination.  However, a November 1994 
examination is not of record.  At the February 1995 
examination, the examiner noted that the veteran reported 
chronic shoulder pain as a result of a car accident.

At July 1995 VA general medical examination, the veteran 
complained of constant right shoulder pain with radiation 
into the neck.  She reported past treatment included muscle 
relaxants and physical therapy as well as over-the-counter 
ointments and massage.  The veteran's medical history 
included a report of whiplash injury secondary to a car 
accident.  On evaluation, there was tenderness to palpitation 
over the right trapezius muscles and moderate muscle spasm 
was noted. The joints of the upper extremities were normal 
without joint deformity, swelling, or tenderness.  There was 
no diagnosis of a right shoulder disorder.

Subsequent private medical records show no complaints, 
findings, or diagnosis of a right shoulder disorder.

Upon review of the record, the Board notes that the veteran 
submitted medical evidence that she was seen for right 
shoulder pain during service and subsequent to service.  
However, she has not brought forth evidence of a current 
diagnosis of right shoulder disability.  Although both 
service and VA medical records indicate that the veteran 
complained of right shoulder pain and muscle spasms of the 
right trapezius muscles were noted on evaluations, neither 
the service nor VA medical records contain diagnoses of a 
right shoulder disorder.  Moreover, private medical records 
do not contain a diagnosis of a right shoulder disorder.     

Thus, as to the claim for entitlement to service connection 
for a right shoulder disorder, the veteran's claim is not 
well grounded.  See Caluza, supra.  The Court has stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau, 2 Vet. App. at 143-44.  Because there is no 
evidence of a current and competent diagnosis of a right 
shoulder disorder, the Board must deny the claim as not well 
grounded. Id.; see also Caluza, 7 Vet. App. at 505.  The 
veteran is competent to report that on which she has personal 
knowledge, that is what comes to her through her senses.  
Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  However, her 
assertion that she has a right shoulder disorder is not 
competent and does not establish well grounded claim.  Chelte 
v. Brown, 10 Vet. App. 268 (1997).  Her statements cannot 
serve to well ground the claim because the veteran is not 
competent to make such an allegation, as such require 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet. App. at 93.

As there is no competent evidence of a diagnosis of a right 
shoulder disorder either during service or thereafter, the 
Board concludes that the veteran's claim for service 
connection is not well grounded.  Accordingly, the claim for 
service connection for a right shoulder disorder is denied.  
38 U.S.C.A. § 5107 (West 1991).

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.


ORDER

Service connection for cervical strain is granted.  Service 
connection for a right shoulder disorder is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

